Citation Nr: 1219844	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-18 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In April 2012, the Veteran submitted additional evidence, but did not submit it along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  The Board notes, however, that in February 2012, the Veteran specifically waived AOJ consideration of any future submission(s) of new evidence to BVA.  Thus, the Board finds that a remand is not necessary pursuant to 38 C.F.R. § 19.31 (2011), as the Veteran has submitted a prospective waiver of AOJ consideration. 

The Board notes that the Veteran has submitted numerous statement some of which seem to withdraw either one of the claims on appeal.  Later documents show that the Veteran wishes his appeal to continue.  As such, the Board will decide the claims as noted on the title page of this decision. 

It appears as though the Veteran may be contending that he is entitled to an earlier effective date for the grant of service connection for PTSD, but it has yet to be addressed by the AOJ.  Therefore, this potential issue is referred to the AOJ for any appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  It has not been shown to be productive of occupational and social impairment with deficiencies in most areas.  

2.  The Veteran has a 50 percent disability rating for his service-connected PTSD, and has no other service-connected disabilities.  

3.  For the entire period on appeal, the Veteran did not meet the minimum threshold requirements for a TDIU on a schedular basis; for this period the Veteran's service-connected PTSD did not preclude all forms of substantially gainful employment consistent with his education and occupational background.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claims of entitlement to an increased disability rating for PTSD and entitlement to a TDIU, the record reflects that prior to the initial adjudication of the claim, the Veteran was mailed letters in October 2008 and August 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran identified that he sought disability benefits from the Social Security Administration (SSA).  Attempts were made to retrieve these records, both from SSA and from the Veteran himself.  The SSA indicated that either the Veteran did not apply for disability benefits or if he did apply, they no longer have any records in their possession.  The Veteran was requested to submit any SSA documents he had in his possession, and he submitted copies of yearly payment notices.  He did not submit any copies of medical evidence related to his SSA claim, and basically indicated that he did not have any additional SSA documents in his possession.  The Board finds that all attempts to retrieve these records have been exhausted, and any further attempts would be futile.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

In addition to a paper file, the Veteran also has an electronic file in a system known as Virtual VA.  The Board has also reviewed the evidence contained in the electronic file, and it only includes copies of documents already associated with the paper claims files.  

The Veteran has been afforded appropriate VA examinations, most recently in January 2011.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese, supra.  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

In any event, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Services.  

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.
Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Increased  Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

By way of background, the Veteran was originally awarded service connection for PTSD in an August 2007 rating decision.  He was assigned a 10 percent rating, effective May 3, 2007.  A March 2008 rating decision increased his rating to 30 percent disabling, effective May 3, 2007.  The Veteran filed his current request for an increase in August 2008.  

Following his request to reopen, the Veteran was afforded a VA examination in July 2009, during which he reported that his prescribed medications are helpful in treating his PTSD symptoms.  He related that he continues to receive outpatient treatment at the VA Medical Center, and is using the same prescribed medications as noted in his previous VA examination.  The Veteran indicated that he was still unemployed.  He recalled a history of a stressful newspaper job 20 years ago, and then subsequently moving from job to job.  The Veteran advised that he is a widower and his son passed in 1973, but he reported that he currently gets along with his siblings.  He indicated that he used to be very active in his Elks Club, but following the passing of many of his friends, he no longer participates in events that he used to enjoy.  He advised that he has no close friendships or social interactions, but had some acquaintances.  The Veteran described feeling unappreciated, and that he is socially withdrawn.  He reads, watches television, and tends to household tasks.  When shopping, the Veteran endorsed becoming irritable and impatient with crowds.  He also endorsed a history of alcoholism and has been sober since 1972.  

Mental status examination revealed a restricted affect, and the Veteran's mood appeared dysphoric with underlying irritability.  There was no impairment of thought processing or communication, nor were there any delusions or hallucinations reported.  All eye contact and behavior was appropriate, and he was oriented.  The Veteran denied any homicidal/suicidal ideations, and his personal hygiene and ability to perform his activities of daily living were within normal limits.  He endorsed some memory difficulties such as forgetting where he puts things or whether he completed a specific task.  The examiner found no evidence of severe memory impairment because he remembers important things such as medication and bills.  He did not exhibit any obsessive compulsive behavior and his speech was within normal limits.  

The Veteran reported a history of panic attacks and they recur at times.  He estimated that these occur once weekly, and last less than five minutes.  Aside from his panic attacks, the Veteran denied any excessive anxiety.  He endorsed, however, feeling down, sad, and depressed almost all the time.  The examiner indicated that the Veteran's low mood appeared to be more related to his physical problems than his PTSD.  In so noting, the Veteran had told the examiner that he is depressed because he cannot do the things he used to do because of his physical problems and chronic pain.  He endorsed engaging in self-pity and being physically withdrawn, but denied crying spells and low self esteem.  He related that he is able to enjoy some things and his impulse control is adequate without any severe anger outbursts.  The Veteran endorsed poor sleep with four to five hours nightly-leaving him tired.  

In regards to PTSD symptomatology, the examiner noted that his symptoms are infrequent.  The Veteran reported war-related nightmares once every six months, and intrusive thoughts once monthly.  He reported triggers such as news reports regarding Afghanistan and Iraq, hunger, cold, and gunshot-type noises cause him upsetting memories.  The Veteran had continued resentment towards the attention and modern equipment the current soldiers have compared to what he had.  He avoids crowds, talking about war-time trauma, World War II memorials, and firework shows.  The Veteran denied feeling excessive anger, irritability, and hypervigilance.  He indicated that his concentration is adequate, but has sleep problems and a hyperstartle response.  

Following examination, the examiner diagnosed the Veteran as having depressive disorder, not otherwise specified, due to multiple medical problems, and PTSD.  He was assigned a GAF score of 60.  He indicated that the Veteran's PTSD symptoms are mild in nature as his reexperiencing is infrequent and he has fewer hyperarousal symptoms than usually seen.  Again, the examiner noted the Veteran's depressive symptoms were more likely due to his physical problems.  Finally, the examiner found that the Veteran's PTSD symptoms would not, alone, render him unemployable.  

In January 2011, the Veteran was afforded another VA psychiatric examination, and at the beginning, he was unsure as to the purpose of the examination.  The examiner noted that the Veteran has received continued VA outpatient treatment for his PTSD symptoms, and he continued on the same medications as noted in previous VA examinations.  The Veteran indicated that the medications were helpful at keeping his symptoms stable and they keep him "comfortable."  He further indicated that he is not currently employed because he is an "old man" and has many limitations.  The Veteran reported similar history, family relationships, and symptoms as in the July 2009 VA examination, but indicated additionally that he knows and interacts with his neighbors.  

Mental status examination revealed a moderate range of appropriate affect, with a neutral or "matter-of-fact" mood.  The examiner found no evidence of impairment of thought processes or communications, delusions, or hallucinations.  His eye contact and behavior were noted to be appropriate, and he denied any homicidal or suicidal ideations.  The Veteran denied any problems with hygiene or basic activities of daily living, and he was oriented to time, place, and person.  He denied any significant memory problems and is able to keep track of his medicine, bills, and scheduled home maintenance.  There was no evidence of obsessive compulsive behavior, and his speech was within normal limits.  The Veteran endorsed weekly panic attacks that occur unexpectedly and last no longer than five minutes.  He again denied any excessive anxiety, and seemed very accepting of his life status.  He advised that his medications keep the depressive symptoms at bay; he denied crying spells, low self-esteem, or anger outbursts.  The Veteran stated he could enjoy some things, but he gets no more than four or five hours of sleep at night.  

Following examination, the examiner diagnosed the Veteran as having dysthymic disorder, in current remission, and PTSD.  A GAF of 60 was assigned.  The examiner assessed the Veteran's PTSD as unchanged since the July 2009 VA examination, and found his symptoms to be infrequent and mild.  The examiner reported that the Veteran had the same triggers, symptoms, and impact as in the July 2009 examination.  He indicated, however, that the Veteran seemed to be experiencing some mood improvement although he still experiences down periods and being socially withdrawn.  The examiner noted that the Veteran seems to be experiencing a reduction in his depressive symptoms based upon the prescribed medication that he takes.  

In a November 2011 addendum, the examiner found that the Veteran's PTSD was not the cause of his inability to work.  

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining an appropriate rating.

A review of the record shows that the Veteran has received mental health treatment at the VA Medical Center.  A review of those records from the timeframe on appeal is scant as to the Veteran's psychiatric complaints, but he continues to be prescribed psychotropic medications for treatment of his symptoms.  These records do not ascribe any GAF scores to the Veteran's psychiatric disability.  

Ultimately, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for his service-connected PTSD as the evidence does not show he meets the rating criteria for the next higher rating.  The Board appreciates the Veteran's assertions that he did not file for service connected benefits for many years following service separation, and thus, his PTSD should be rated higher.  However, the Board notes that ratings/percentage assigned are based upon the current, average impairment of earning capacity due to the severity of the disability, not what the symptoms may have been present prior to service connection being granted.  

During the timeframe on appeal, the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Moreover, although the evidence shows that the Veteran's mood was depressed, his psychiatric symptoms did not affect his ability to function independently, appropriately and effectively.  The Veteran is able to perform most of his activities of daily living, and has exhibited good relationships with siblings and acquaintances.  The evidence also shows that the Veteran as occasional flashbacks and nightmares, and VA examiners have identified his symptoms as being mild in terms of severity.  In addition, his GAF score during this timeframe on appeal has been no less than 60, which evidences no more than moderate symptoms.  Finally, the evidence does not show: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships as is required for the next higher (70 percent) rating.  Therefore, the Veteran is entitled to no more than a 50 percent rating for his PTSD for the entire period on appeal.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the increased rating claim for PTSD should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of the disability are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration in this case is not in order.

TDIU

As noted above, the Veteran is only service-connected for PTSD, which is rated as 50 percent disabling.  
  
The Veteran accordingly does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) provides that when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.

The evidence of record indicates that the Veteran has not worked in many years.  A review of the record, however, shows that the VA examiner, who performed the above-noted July 2009 and January 2011 VA examinations, with a November 2011 addendum, also provided opinions regarding the Veteran's ability to obtain and maintain gainful employment.  The July 2009 VA examiner's opinion was that the Veteran's physical disabilities were what rendered him unable to obtain and maintain gainful employment.  The examiner further opined that the Veteran's PTSD symptoms, alone, did not render him unemployable.  The January 2011 VA examiner, in a November 2011 addendum, also said that the Veteran's PTSD did not render him unemployable.  As discussed above, the examiners reported that the Veteran's psychiatric complaints were mild in terms of severity.  Therefore, the Board has concluded that referral of the TDIU claim for extra-schedular consideration is also unwarranted.


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


